DETAILED ACTION
Applicant’s Response
Applicant’s Response to the Ex Parte Quayle Action mailed on 26 May 2021 is acknowledged.

Status of the Claims
Claims 1-20 are allowed.

Information Disclosure Statement
The Information disclosure statement (IDS) submitted on 4 August 2020 was previously considered. In the Ex Parte Quayle Action mailed on 26 May 2021 the Examiner indicated that certain foreign documents and non-patent literature documents had not been submitted. Upon further review of the grandparent case (12/436,012) the Examiner was able to locate some of these documents. An annotated copy of the IDS reflecting the references which have not been filed in the grandparent, parent or present case and, the citations which have been corrected to include a page number and/or date and, typographical errors is attached to this office action.
The information disclosure statement (IDS) submitted on 4 August 2020 is in compliance with the provisions of 37 CFR 1.97.  However, the following issues are noted:
1) There is a typographical mistake in the document number of Foreign Patent Document 1154. This mistake has been corrected.  
2) Non Patent Literature References 1165, 1167 and 1174 lack a page number and Non Patent Literature Reference 1175 lacks a page number and a date. These deficiencies have been corrected.
3) The information disclosure statement filed on 4 August 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  In the instant case, paragraph 28 of the Specification refers to US 2006/0211924 which has not been listed in the IDS. Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Application Data Sheet
 In the Ex Parte Quayle Action mailed on 26 May 2021 the Examiner indicated that the status of US 12/436,015 as “Expired” in the ADS filed 6 January 2020 was incorrect and requested the ADS to be corrected to indicate the status of this case as “Patented”. Upon further review the Examiner determined that the status was correctly indicated in the ADS filed 6 January 2020 and therefore there is no need to submit a corrected ADS.

Drawings
	The corrected Drawings filed on 26 August 2021 are accepted.

Specification
The amended specification filed on 26 August 2021 is accepted.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
(A) Claims 1-20 are statutory and patent-eligible under 35 USC 101 because the claims do not recite judicial exceptions. Claims 1-14 are directed to devices comprising physical elements and claims 15-20 are directed to a method which does not recite abstract ideas.
(B) Claims 1-15 are free of art under 35 USC 102 and 103 because the closest prior art in the field of patient monitoring systems does not teach or fairly suggests systems for reducing the risk of an electric shock to a patient, the systems comprising a plurality of cable sections disposed between a sensor connector and a monitor connector, each cable section comprising electrical conductors and one or more decoupling circuits in communication with selected ones of the one or more electrical conductors. The prior art does not teach or fairly suggests decoupling circuits configured to communicate physiological signals between one or more physiological sensors and the monitor and wherein, the decoupling circuits are operative to electrically decouple the physiological sensors from each other and are configured to prevent ground loops from forming in the ground line. The prior art in the field of physiological monitoring teaches the decoupling between each physiological sensor connected to a monitor and the monitor per se. At the most, the available art in the field teaches the use of passive electrical networks to limit the current between monitoring electrodes to a sufficiently low value for safe connection to the patient. However, these networks do not provide an electrical decoupling 
(C) Claims 15-20 are free of art under 35 USC 102 and 103 because the closest prior art in the field of patient monitoring methods does not teach or fairly suggests a method for reducing the risk of an electric shock to a patient, by providing a medical cable assembly comprising one or more electrical conductors configured to allow communication between one or more physiological sensors and a monitor and, further comprising electrically decoupling the physiological sensors from each other. The prior art does not teach or fairly suggests the electrical decoupling between physiological sensors by using disposed in the medical cable assembly, the one or more decoupling circuits being in communication with the plurality of physiological sensors and the monitor. The prior art in the field of physiological monitoring methods teaches the decoupling between each physiological sensor connected to a monitor and the monitor per se. At the most, the available art in the field teaches the use of passive electrical networks to limit the current between monitoring electrodes to a sufficiently low value for safe connection to the patient. However, these networks do not provide an electrical decoupling between sensors as in the claimed invention; they simply reduce the current between said electrodes. The claims herein represent an improvement to the technical field of physiological monitoring by providing cable assemblies which enable the simultaneous connection of plural sensors to a single monitor without .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050.  The examiner can normally be reached on 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.A/              Examiner, Art Unit 1631                                                                                                                                                                                          
/Lori A. Clow/Primary Examiner, Art Unit 1631